--------------------------------------------------------------------------------

EXHIBIT 10.1

 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (“Agreement”) is made as of this 29th day of February,
2008, by and between NANO-PROPRIETARY, INC., a Texas corporation, having its
principal place of business at 3006 Longhorn Boulevard, Suite 107, Austin, Texas
78758, USA (“NPI”), and IP VERWERTUNGS GmbH (“IPV”), a German corporation having
its business at Toelzer Str. 5, D-82031, Grünwald, Germany, JK PATENTPORTFOLIO
GmbH & CO. LIMA KG, NPV NANO PATENT GmbH & CO. KG, JOCHEN KAMLAH, and ARNOLD
AMSINCK (collectively “the Defendants”).
 
RECITALS:
 
WHEREAS, NPI possesses a worldwide exclusive license to patents pertaining to
carbon nanotubes as cathodes for field emission display under an agreement with
Till Keesmann (“Keesmann”) executed on May 26, 2000 (the “Keesmann License
Agreement”);
 
WHEREAS, NPI commenced Civil Action No. 06-C-2689, as amended, against the
Defendants in the United States District Court for the Northern District of
Illinois alleging breach of contract, conversion, aiding and abetting
conversion, conspiracy to commit conversion, misappropriation, aiding and
abetting misappropriation, conspiracy to commit misappropriation, federal Lanham
Act violations, tortious interference with a prospective economic relationship,
aiding and abetting tortious interference with a prospective economic
relationship, and conspiracy to tortiously interfere with a prospective economic
relationship (the “Illinois Litigation”);
 
WHEREAS,  Defendants deny liability for the claims asserted against it in the
Illinois Litigation;

 
1

--------------------------------------------------------------------------------

 

WHEREAS, NPI and Defendants desire to resolve amicably, without admitting
wrongdoing or liability, any and all claims and causes of action that have been
or could have been asserted in the Illinois Litigation and seek amicably to
resolve their differences that have given rise to this controversy and to avoid
future controversies between themselves;
 
WHEREAS, the Parties agree that the Settlement Agreement shall have no effect as
to the continuation of the Illinois Litigation with regard to any other
defendants that are not expressly included in this Agreement.
 
NOW, THEREFORE, in consideration of mutual covenants, agreements and
understandings hereinafter contained, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:
 
1.           Payment.  Upon execution of this Agreement, IPV, on behalf of
Defendants, shall immediately pay $500,000.00 USD into an escrow account that
shall be identified in writing to NPI at the time the deposit is made.  In such
writing, IPV shall: (a) notify NPI that the deposit has been made; (b) identify
the account; (c) provide evidence of the deposit; and (d) name The PrivateBank
and Trust Company of Chicago as the escrow agent.  Such funds shall be released
and paid to NPI upon written order from the United States District Court for the
Northern District of Illinois that all claims brought by NPI against the
Defendants in the Illinois Litigation have been dismissed with prejudice.  Each
Party shall bear its own attorney fees and costs incurred in the Illinois
Litigation.  The Defendants shall not provide Mr. Till Keesmann with any new
funding which has not been committed prior to the Letter of Intent executed on
January 23, 2008.

 
2

--------------------------------------------------------------------------------

 

2.           Dismissal.  Within seven (7) days of the execution of this
Agreement, NPI shall file a stipulation with the District Court providing that
all claims against the Defendants in the Illinois Litigation be dismissed with
prejudice.  For each day beyond the date of execution of this Agreement that
payment is not paid into an escrow account as required by Section 1, the time
period in which NPI must cause and permit all claims against the Defendants to
be dismissed with prejudice shall be extended by an equal number of days.
 
3.           Release by NPI.  Subject to IPV’s timely and satisfactory
performance of all of its obligations under this Agreement, NPI, and each of its
parent companies, subsidiaries, successors, affiliates, and predecessors, and
each of their partners, officers, directors, shareholders, agents, servants,
employees, representatives, successors and assigns (“NPI Parties”) shall hereby
release, relinquish, waive, covenant not to sue, and discharge the
Defendants and each of its or their parent companies, subsidiaries, successors,
affiliates, and predecessors, and each of their partners (other than Keesmann),
officers, directors, shareholders, agents, servants, employees, representatives,
successors and assigns from any and all claims, suits, damages, and/or causes of
action, whether at law, equity, or otherwise, whether known or unknown, that the
NPI Parties asserted or could have asserted against the Defendants in the
Illinois Litigation.
 
4.           Release by the Defendants.  Subject to NPI’s timely and
satisfactory performance of all of its obligations under this Agreement, the
Defendants hereby release, relinquish, waive, covenant not to sue, and discharge
NPI from any claims, suits, damages, and/or causes of action, whether at law,
equity, or otherwise, whether known or unknown, that the Defendants asserted or
could have asserted against NPI in the Illinois Litigation.

 
3

--------------------------------------------------------------------------------

 

5.           Covenants.  The Parties represent, warrant, and covenant that they
shall not engage in, nor permit third parties to engage in on their behalf, any
additional measures against each other related to the Illinois Litigation,
except for any reasonable measures taken to enforce this Agreement.  For the
purposes of this Agreement, the Defendants’ continued passive ownership in the
subject matter of the Illinois Litigation, and any ongoing litigation between
NPI and any remaining defendants in the Illinois Litigation, shall not be
considered a breach of this Section 5.  Defendants represent, warrant and
covenant that Keesman is not an officer, director, shareholder, agent, servant,
employee, representative, successor or assign of any of the Defendants.
 
6.           Scope of Agreement.  The application and scope of this Agreement is
worldwide, subject to enforcement as provided in Paragraph 12.
 
7.           Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties hereto and supersedes all prior negotiations, understanding and
agreements whether written or oral.  This Agreement is entered into and executed
without reliance upon any promise, warranty or representation by any Party or
any representative of any Party hereto, other than those expressly contained
herein.  This Agreement shall not be interpreted or construed against the
drafter.  Each Party has carefully read this Agreement, has been advised of its
meaning and consequences by its respective counsel, and executes this Agreement
of its own free will.
 
8.           Non-Disparagement.  The Parties hereto agree that they and their
agents and attorneys will not make any voluntary statements, written or verbal,
or cause or encourage others to make such statements relating to the facts that
formed the basis of the Illinois Litigation, which defame or disparage the
personal or business reputation, practices, or conduct of the other Parties
hereto.  Notwithstanding the foregoing, NPI shall not be liable under this
Agreement for any statements made in the course of prosecuting the Illinois
Litigation to final adjudication.

 
4

--------------------------------------------------------------------------------

 

9.           Confidentiality.  Each Party hereto shall keep the terms of this
Agreement strictly confidential.  No Party shall make any disclosure of the
terms of this Agreement except such disclosure as may be required by law in
response to a validly issued subpoena, incident to obtaining judicial
enforcement of the terms of this Agreement, or required in filings with the
Securities and Exchange Commission or foreign equivalent thereof, which may
include describing or providing portions of this Agreement, or the Agreement in
its entirety, to such regulatory bodies.  In the event any Party hereto is
served with judicial process seeking disclosure of this Agreement, in whole or
part, then such Party shall, within three (3) business days of receipt of such
process, notify every other Party hereto, in writing by certified mail with
return receipt requested, as well as promptly by facsimile or electronic mail,
that it has been served with judicial process seeking disclosure of some or all
of this Agreement.  In such event, and prior to making any disclosure of the
terms of this Agreement or its performance, the Party served with judicial
process shall not make any disclosure of this Agreement if the party seeks a
protective order in the appropriate forum to limit or preclude disclosure of
this Agreement.
 
10.           Liquidated Damages.  The Parties agree that, in the event any
Party breaches the confidentiality or non-disparagement provisions of this
Agreement, the exact amount of damages are and would be difficult if not
impossible to ascertain.  Therefore, any Party breaching either of these
provisions shall be liable for $10,000.00 USD per occurrence.
 
11.           Jurisdiction.  The Parties acknowledge the jurisdiction of the
United States District Court for the Northern District of Illinois, if federal
court subject matter jurisdiction exists, as the exclusive forum to enforce the
terms of this Agreement.

 
5

--------------------------------------------------------------------------------

 

12.           Modification.  No modification, amendment, or waiver of any of the
provisions contained in this Agreement, or any future representation, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any Party to this Agreement unless made in writing and signed by
such Party or by a duly authorized officer or agent of such Party.
 
13.           Relationship of Parties.  Neither Party shall be, nor represent
itself to be, the joint venturer, franchiser, franchisee, partner, broker,
employee, servant, agent or representative of the other Party for any
purpose.  Neither Party shall have the authority to make any representations or
incur any obligations on behalf of the other Party and neither Party shall be
responsible for the acts or omissions of the Party, except as expressly provided
herein.
 
14.           Severability.  If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall not have an effect upon and shall not
impact the enforceability of any other provision of this
Agreement.  Furthermore, in lieu of the illegal, invalid or unenforceable
provision, there will be added automatically as part of this Agreement a
provision as similar in its terms to the illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
15.           No Prior Assignments.  The Parties represent and warrant that they
have not assigned or transferred any portion of the claims released under this
Agreement to any other person, firm, corporation, or other entity, and that no
other person, firm, corporation, or other entity has any lien or interest in any
such claims.  Each Party will indemnify the other Party and defend and hold them
harmless from and against any liability, loss, cost, and expense whatsoever
(including, without limitation, attorneys’ fees and costs) incurred as a direct
or indirect result of any breach of this section of this Agreement.

 
6

--------------------------------------------------------------------------------

 

16.           Notices.  Any notice provided for under this Agreement shall be in
writing and shall be delivered by personal delivery or certified United States
mail, return receipt requested, or by facsimile, telegram, or cable addressed to
the Parties at the following addresses:
 
If to NPI:
Nano-Proprietary, Inc.

3006 Longhorn Boulevard
Suite 107
Austin, Texas 78758
USA
Attn:  Douglas Baker
Fax:  (512) 339-5021


With a copy to:
David J. Ervin, Esq.

Kelley Drye Collier Shannon
3050 K Street, NW, Suite 400
Washington, DC  20007
USA
(202) 342-8451 (Fax)


If to IPV or Defendants:
 IP Verwertungs GmbH

Toelzer Str. 5
82031 Grünwald
Germany
Attn:  Jochen Kamlah
Fax: 011-49-89-98109886


With a copy to:
Foley & Lardner

3000 K Street NW, Suite 500
Washington, DC 20007
USA
Attn:  Peter Linzmeyer, Esq.
Fax:  (202) 672-5399


Each Party may, by notice to the other Party, change its address or other
coordinates hereunder by delivering notice of the change as set forth above.
 
17.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois applicable to
agreements entered into and to be performed wholly in Illinois, without regard
to its conflict of laws and/or choice of law provisions.

 
7

--------------------------------------------------------------------------------

 

18.           Counterparts and Facsimile.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together shall continue one and the same instrument.  A facsimile signature will
be deemed to be an original signature.
 
19.           Further Assurances.  Each Party agrees to execute and deliver any
and all additional documents and instruments, and take all other actions, which
may be necessary to give effect to this Agreement and the transactions
contemplated hereby.
 
20.           Authority.  Each of NPI, IPV and Defendants represent and warrant
that it is duly authorized to enter into this Agreement.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives.

 
NANO-PROPRIETARY, INC.: 
 
Dallas, TX  02/29/08                                 
(City, Date)
 
/s/ Thomas F. Bijou                                   
Thomas F. Bijou (Chairman & CEO)
 
 
IP VERWERTUNGS, GmbH:
 
 Grünwald, 29.Feb.'08                                    
(City, Date)
 
/s/ Jochen Kamlah                                           
Jochen Kamlah (Managing Director)
 
 
/s/ Reiko Koban                                              
Reiko Koban (Chief Financial Officer)
 
 
JK PATENTPORTFOLIO GmbH & CO. LIMA KG
 
Grünwald, 29.Feb.'08                                     
(City, Date)
 
/s/ Jochen Kamlah                                           
Jochen Kamlah (Managing Director)
 
 
NPV NANO PATENT GmbH & CO. KG
 
Hamburg, 29.Feb.2008                                   
(City, Date)
 
/s/ Arnold Amsinck                                    
Arnold Amsinck (Managing Director)

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 

 

 
JOCHEN KAMLAH:
 
Grünwald, 29.Feb.'08
(City, date)
 
 
/s/ Jochen Kamlah                         
Jochen Kamlah
 
 
ARNOLD AMSINCK:
 
Hamburg, 29.Feb.2008                                   
(City, Date)
 
/s/ Arnold Amsinck                                    
Arnold Amsinck

 
 
 
 
 
10 

--------------------------------------------------------------------------------